 



Exhibit 10.26

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

Omissions are designated as [****].

Station License Agreement to Receive and Use Arbitron Radio Listening Estimates

Date of Proposal: December 2, 2004



THIS AGREEMENT is between Arbitron Inc., a Delaware corporation (“Arbitron”),
and the undersigned radio broadcaster (“Station”), a Nevada corporation.
Arbitron hereby grants to Station, for the radio stations listed below, a
limited license to receive and use Arbitron data and listening estimates
(“Arbitron Data” or “Data”) for the survey(s) and for the geographic area
(“Market”) described in Section 1. This license is personal, nontransferable and
nonexclusive. Such Arbitron Data may be furnished to Station in printed or other
form (“Reports”), at Arbitron’s option, but title thereto will remain with
Arbitron at all times.

1. Services Provided; Term: This Agreement shall become effective when
countersigned by Arbitron’s Contract Manager and shall be for a period of    *
    years    *     months beginning and ending on the dates described below (the
“Term”). This Agreement will continue without regard to Station’s ownership of
the radio station(s) licensed hereunder absent a valid Assignment pursuant to
Section 11 of this Agreement.

Broadcaster (“Station”): Clear Channel Communications

For use only by radio station(s): *See Attached Schedule 1

Arbitron Radio Geographic Area (“Market”): *See Attached Schedule 1

Term begins  *       ; ends  *       .

Number of surveys currently provided during first Term year:  *       .

Reports currently
licensed hereunder:  o Spring  o Fall  o Winter  o Summer

First Report: *See Attached Schedule 1

Number of printed copies currently provided: 20

All representations in this Section regarding number of surveys, number of
printed copies and Report titles are subject to qualifications set forth in
Section 6(a) herein.

2. Annual Rate:

A License Charge in the form of a Net Annual Rate for each year of the Term,
which may be subject to adjustments and discounts pursuant to Sections 3, 4, 6,
11 and 16 of this Agreement, shall be paid by Station, with the first of *
payments (the “Periodic Charge” or “Charge”) due on  *      

The Gross Annual Rate for the first Term year is $ *See Schd. 1      .

For each succeeding Term year, the Gross Annual Rate shall be the Gross Annual
Rate for the previous Term year increased by a factor of   *    percent. Any
applicable discounts or other adjustments will be applied thereafter to the
Gross Annual Rate so derived.

3. Discounts:

(a) Continuous Service Discount: A discount of ten percent (10%) in calculating
the Periodic Charge shall be allowed for each month in excess of twelve
(12) consecutive months that Station is continuously licensed to use the
Arbitron Data for this Market, provided that such discount shall no longer apply
if Station fails to sign and return this Agreement to Arbitron within forty-five
(45) days after the termination of a prior Arbitron radio listening estimates
License Agreement.

(b) Group Discount: If Station owns two or more radio stations located in
different markets and such radio stations are under common ownership as defined
by Arbitron, Station may be entitled to a Group Discount based on the number of
subscribing radio stations owned at the time this Agreement is executed, which
discount may vary and be adjusted during the Term of this Agreement in
accordance with Arbitron’s Group Discount Schedule should the number of
subscribing commonly owned radio stations change.



(c) Long-Term Discount: A discount of

     
[****] % in months 1-12,
  [****] % in months 13-24,
[****] % in months 25-36,
  [****] % in months 37-48,
* % in months 49-60,
  * % in months 61-72,
* % in months 73-84
   

shall be allowed in calculating the Net Annual Rate charged during the
applicable months.

4. Periodic Charge;Taxes: The Periodic Charge, due and payable by Station on the
first day of each billing period, shall be: (a) the Gross Annual Rate plus any
adjustments; (b) less any applicable Continuous Service Discount; (c) less, from
the amount thereby derived, any applicable Group Discount; (d) less, from the
amount thereby derived, any applicable Long-Term Discount; (e) with such amount
prorated equally between the number of payments for the Term year.

In addition to and together with the above payments, Station shall pay to
Arbitron any sales, excise, gross-receipts, service, use or other taxes, however
designated, now or hereafter imposed upon or required to be collected by
Arbitron by any authority having jurisdiction over the Market being surveyed or
over any location to which Station directs Arbitron to deliver Data, or by any
other taxing jurisdiction.

5. Late Payment Charge and Right to Suspend Report Delivery or Terminate
License:

(a) A late payment charge of one and one-half percent (1.5%) per month will be
charged on all Periodic Charges, as adjusted, which are not paid within 60 days
after due hereunder, but in no event will the applicable per-month late payment
charge exceed one-twelfth of the maximum annual percentage allowed to be charged
by applicable state usury law. Any failure to impose a late payment charge shall
not prejudice Arbitron’s right to do so should the default continue or should a
subsequent payment not be made when due.

(b) In the event Station is in default in its payment obligations hereunder, and
in addition to Arbitron’s right to impose a late payment charge, Arbitron may,
with respect to this Agreement and/or any other agreement for Station’s use of
services licensed by Arbitron in this Market or an adjacent market, and without
terminating, breaching or committing a default under this Agreement or such
other agreements: (i) accelerate or modify in any way the payment schedule of
Periodic Charges for the duration of this Agreement or such other agreement(s)
to a number of installments to be determined by Arbitron in its discretion;
and/or (ii) suspend delivery to Station of any Data or Report(s), in any form,
which are due until such time as Station is current in its payments of all sums
due; and/or (iii) send Station written notice that Station’s license hereunder
is suspended, in which case Station further expressly agrees that it thereafter
shall not use Data and/or Reports previously received by Station until such time
as Station becomes current in its payments of all sums due for services licensed
by Arbitron.

(c) In the event Station is in default in its payment obligations under this
Agreement or under any other agreement for Station’s use of services licensed by
Arbitron in this Market or an adjacent market, then Arbitron may exercise any or
all of its rights set forth in Section 5(b) of this Section 5 with respect to
any such agreement entered into with Arbitron by Station or any of Station’s
affiliated, subsidiary or related corporations or entities regardless of whether
such other agreements are in default. For purposes of this Section 5(c), a
corporation or entity shall be deemed to be affiliated with or related to
Station if (i) such corporation or entity owns or controls more than a fifty
percent (50%) interest in Station and/or it enters or has entered into any
management agreement, joint operating agreement or other business relationship
with Station; or (ii) Station owns or controls more than a fifty percent (50%)
interest in such corporation or entity and/or it enters or has entered into any
management agreement, joint operating agreement or other business relationship
with such corporation or entity; or (iii) a third party owns or controls more
than a fifty percent (50%) interest in, and/or enters or has entered into, any
management agreement, joint



         
© 2003 Arbitron Inc.
  (ARBITRON LOGO) [w06139w0613900.gif]   JH LP
KPER-UNI 10/03 r2
    Initials here

 



--------------------------------------------------------------------------------



 



operating agreement or other business relationship with both Station and such
corporation or entity.

(d) Arbitron’s suspension hereunder of delivery of Data and/or Reports to
Station, and of this License, shall not relieve Station of any of its
obligations hereunder. Station further agrees to reimburse Arbitron for all
collection costs and expenses (including reasonable attorneys’ fees) incurred
hereunder. This license may be terminated immediately by Arbitron should Station
or its station(s) default in payment of any sum due or should Station or its
station(s) default in any other condition or obligation of this Agreement and/or
any other agreement for Station’s use of services licensed by Arbitron.

6. Changes in Service; Modification of Rates:

(a) Arbitron reserves the right to change at any time the geographical territory
comprising any Market, its policies and procedures, survey dates, survey length,
survey frequency, sampling procedures, delivery schedules, methodology, method
of Data or Report collection or delivery, provision of printed copies of
Reports, Report content, Report titles, Report format, or any other aspect of
the Data and Reports provided hereunder, and to cancel surveys and the
preparation of Arbitron Data and Reports or any other aspect of the Data
services provided.

Arbitron reserves the right not to publish any Data or Reports whenever, in its
judgment, insufficient data are available to meet its minimum research standards
or any event has jeopardized the reliability of the data. In the event that Data
and/or Reports are not published, Station shall receive a credit reflecting the
pro rata value of the Net Annual Rate for said Data and/or Report(s). Without
limiting the foregoing, Station expressly understands and agrees that Arbitron
may, at any time during the Term of this Agreement, reduce the number of surveys
conducted and/or Reports published for any Market and consequently reduce the
number of Reports provided to Station and that, in the event such reduction
occurs, Station is not relieved of any of its obligations under this Agreement.

(b) In the event that any cause(s) prevents Arbitron from conducting any survey
in accordance with its methodology, schedules or other publications, Arbitron
reserves the right to publish abbreviated Report(s). Station hereby consents to
publication of such abbreviated Report(s) under such circumstances. In the event
that such an abbreviated Report covers a substantially decreased geographic
area, or deletes twenty-five percent (25%) or more of the survey days from the
aggregate number of days scheduled, Station shall be entitled to either a
proportionate credit for the abbreviated Report, or, upon return of the
abbreviated Report within 10 days, a full credit for the abbreviated Report, at
Station’s option, provided however, that if Station elects to return an
abbreviated Report for full credit, Station shall no longer be licensed to use
that Report during the remainder of the Term of this Agreement. Further,
Arbitron reserves the right in its sole discretion to augment available data by
means of expanded or extended samples and Station agrees it shall not be
entitled to any credit in such event.

(c) Arbitron may increase the Gross Annual Rate hereunder at any time. If
Arbitron increases the Rate for a reason other than as permitted elsewhere in
this Agreement, it shall give prior written notice to Station. Station may,
within a 30-day period following such notice, cancel the unexpired Term of the
Agreement for only the Data and/or Reports and/or services and Market for which
Arbitron has increased its Rate pursuant to such notice, by written notice
pursuant to Section 15(a), without cancellation charge or other cost, effective
on the date the new Gross Annual Rate would have become effective. In the
absence of such timely cancellation, this Agreement shall continue and the new
Gross Annual Rate shall become payable as stated in Arbitron’s notice and
thereafter.

7. Permitted Uses and Confidentiality: Subject to the restrictions stated herein
and to the permitted uses set forth in Arbitron’s publication entitled Working
with Arbitron’s Copyrighted Estimates available to all Arbitron licensees and
posted on Arbitron’s Web site at www.arbitron.com, Station agrees to limit its
uses of the Arbitron Data and Report(s) to its programming and media selling.
Station understands and agrees that this use is limited exclusively to the radio
station(s) specified in Section 1 of this Agreement and only for



the Term of this Agreement. In this connection, Station agrees that the Arbitron
Data and/or Report(s) will only be disclosed:

(a) directly or through its Station representatives to advertisers, prospective
advertisers and their agencies for the purpose of obtaining and retaining
advertising accounts; and

(b) through advertising or other promotional literature as permitted hereunder.

All such disclosures shall identify Arbitron as the source of the disclosed
Arbitron Data and/or Report(s) and should identify the Market, survey period and
type of audience estimate, daypart and survey area and shall state that the
Arbitron Data and/or Report(s) quoted therein are copyrighted by Arbitron and
are subject to all limitations and qualifications disclosed in the Data and/or
Report(s) (“Sourcing”).* At all times during the Term of this Agreement and
thereafter, Station agrees to keep the Arbitron Data and/or Report(s)
confidential and not to disclose the same except as permitted by this Agreement.
Station agrees to use its best efforts to prevent the unauthorized disclosure of
Arbitron Data and/or Report(s) by Station’s employees and/or its radio
station(s)’s employees and agents, by its radio station(s)’s representatives, by
its advertisers and their advertising agencies, by data processing firms, and by
all other persons who obtain the Arbitron Data and/or Reports from Station or
its radio station(s)’s employees or agents. For Station or its radio station(s)
to divulge any Arbitron Data and/or Report(s) to a nonsubscribing station or to
lend and/or give an original copy or any reproduction of any part of any Data
and/or Report(s) or any Arbitron Data and/or Reports to any person or entity not
authorized by this Agreement constitutes a breach of this Agreement and an
infringement of Arbitron’s copyright.

In the event that a Report listed in Section 1 of this Agreement is delivered
after the expiration of the Term of this Agreement, Station’s license to use
that Report shall continue under the terms and conditions of this Agreement
until the release of the next survey Report in the applicable licensed Market.

Station may authorize a third party to process the Data licensed hereunder on
Station’s behalf, provided: (1) that said third party is a then current Arbitron
licensee in good standing who is authorized to process the Data and (2) that all
restrictions concerning the use of the Data provided under this Agreement shall
apply with full force and effect to any data, estimates, reports or other
output, in any form, containing or derived from the Data, produced by said third
party for Station.

8. Confidentiality of Arbitron Respondents: Station agrees that it will not try
either before, during or after a survey, or in connection with any litigation,
to determine or discover the identity or location of any Arbitron survey
participant. Station will under no circumstances directly or indirectly attempt
to contact any such persons. Station agrees to promptly report to Arbitron any
evidence or indication that has come to Station’s attention regarding the
identity or location of any such persons. Station agrees to abide by Minimum
Standard A9 (or any successor provision concerning confidentiality of survey
respondents) of the Media Rating Council and shall abide by any determination of
the Media Rating Council concerning respondent confidentiality. Station further
agrees that Arbitron may enjoin any breach of the above-stated obligations and
shall have the right to damages or other remedies (including costs, expenses and
reasonable attorneys’ fees) available to it at law or hereunder.

9. Methodology: ARBITRON MAKES NO WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS,
CONCERNING:

(A) DATA GATHERED OR OBTAINED BY ARBITRON FROM ANY SOURCE;

(B) THE PRESENT OR FUTURE METHODOLOGY EMPLOYED BY ARBITRON IN PRODUCING ARBITRON
DATA AND/OR REPORT(S); OR

(C) THE ARBITRON DATA AND/OR REPORT(S) LICENSED HEREUNDER.



--------------------------------------------------------------------------------

*   Station(s) should refer to current regulations and guidelines of the federal
government for further requirements concerning the manner of quoting audience
estimates.



         
KPER-UNI 10/03 r2
  2        JH LP     

      Initials here

 



--------------------------------------------------------------------------------



 



ALL ARBITRON DATA AND/OR REPORT(S) REPRESENT ONLY THE OPINION OF ARBITRON.
RELIANCE THEREON AND USE THEREOF BY STATION IS AT STATION’S OWN RISK.

IN NO EVENT SHALL ARBITRON BE LIABLE FOR THE FAILURE OF ANY THIRD PARTY TO
PROVIDE ANY DATA OR SERVICES FOR USE IN CONNECTION WITH THE DATA AND/OR REPORTS
LICENSED HEREUNDER.

10. Liabilities and Limitations of Remedies: THE SOLE AND EXCLUSIVE REMEDY, AT
LAW OR IN EQUITY, FOR ARBITRON’S AND/OR ANY THIRD PARTY DATA AND/OR SERVICE
PROVIDER’S BREACH OF ANY WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS, AND THE SOLE AND
EXCLUSIVE REMEDY FOR ARBITRON’S AND/OR ANY THIRD PARTY DATA AND/OR SERVICE
PROVIDER’S LIABILITY OF ANY KIND, INCLUDING WITHOUT LIMITATION LIABILITY FOR
NEGLIGENCE OR DELAY WITH RESPECT TO THE ARBITRON DATA AND/OR REPORTS AND ALL
PERFORMANCE PURSUANT TO THIS AGREEMENT, SHALL BE LIMITED TO A CREDIT TO LICENSEE
OF AN AMOUNT EQUAL TO, AT THE MAXIMUM AMOUNT, THE LICENSE CHARGE PAID BY
LICENSEE WHICH IS ATTRIBUTABLE TO THE MATERIALLY AFFECTED DATA OR REPORT. IN NO
EVENT SHALL ARBITRON AND/OR ANY THIRD PARTY DATA AND/OR SERVICE PROVIDER BE
LIABLE FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, NOR SHALL
THEY BE SUBJECT TO INJUNCTIVE RELIEF WITH RESPECT TO THE PUBLICATION OF ANY DATA
AND/OR REPORT. STATION UNDERSTANDS THAT THE DATA AND/OR REPORTS EITHER WOULD NOT
BE PREPARED OR WOULD BE AVAILABLE ONLY AT A SUBSTANTIALLY INCREASED LICENSE
CHARGE WERE IT NOT FOR THE LIMITATIONS OF LIABILITIES AND REMEDIES AS SET FORTH
IN THIS SECTION.

Station agrees that it will notify Arbitron in writing of any alleged defect in
any Data and/or Report within thirty (30) days after Station learns of said
alleged defect. In the event that Station does not timely notify Arbitron, then
Station waives all rights with regard to said alleged defect. Station further
agrees that any action to be brought by it concerning any Data and/or Report
shall be brought not more than one (1) year after such Data or Report was
originally published by Arbitron.

In the event that either party commences litigation against the other party and
fails to ultimately prevail on the merits of such litigation, the commencing
party shall reimburse and indemnify the other party from any and all costs and
expenses incurred with respect to such litigation, including reasonable
attorneys’ fees, provided, however, that this sentence shall not apply where
Arbitron commences litigation pursuant to Sections 5, 7 or 8 of this Agreement.
This provision shall survive the termination of this Agreement.

11. Assignments and Changes in Station Status: Station may not assign either its
rights or obligations under this Agreement without the prior written consent of
Arbitron. Subject to Arbitron’s consent, a successor-in-interest by merger,
operation of law, assignment, purchase or otherwise of the entire business of
Station shall acquire all rights and be subject to all obligations of Station
hereunder. In the event that Arbitron consents to the assignment of this
Agreement, Arbitron reserves the right to redetermine the rate to be charged to
the assignee in accordance with the terms of this Agreement. Arbitron shall be
entitled to assign any of its rights or obligations under this Agreement,
including the right to receive License Charge payable hereunder.

Station acknowledges and agrees that the License Charge due and the adjustments
and discounts applied hereunder are based on Station’s group ownership status
and/or any joint operating agreement with one or more other radio stations
and/or Station’s ownership of radio stations in this Market or other Markets. In
the event Station conveys any one of its radio stations, Station remains fully
obligated for the License Charge specified for any radio station covered by the
terms of this Agreement. Station may only be released from such obligations upon
valid assignment of this Agreement and subject to the terms thereof.

Station agrees that if at any time it changes or has changed its ownership,
operating or sales policy, frequency, broadcasting



arrangements, group or business relationships of the station(s) licensed under
this Agreement, or if it enters or has entered into any management or other
business relationship with another radio station in any Market and/or its
adjacent Market(s), or if it enters or has entered into any joint operating
agreement with one or more other radio stations, or if it is or was purchased or
controlled by an entity owning or otherwise controlling other radio stations in
any Market and/or its adjacent Market(s), or if it purchases, or an entity which
is in any manner controlled by it purchases, at any time, another radio station
in any Market or its adjacent Market(s), Station and its radio station(s) will
report the change and the effective date thereof to Arbitron within thirty
(30) days of such change. In the event of such occurrence, Station agrees that
such station(s) shall be licensed under this Agreement and that Arbitron may
redetermine the Gross Annual Rate for the Data, Reports, and/or services
pursuant to the then current Arbitron rate card in order to license such
additional station(s), effective the first month following the date of the
occurrence. Notwithstanding Station’s failure to notify Arbitron, pursuant to
the provisions of this Section 11, Arbitron may redetermine Station’s Gross
Annual Rate for all Data, Reports, and/or services, based on the foregoing,
effective the first month following the date of the occurrence.

Station further agrees that if the parent company or other controlling entity of
Station, or any entity in any manner related to Station, purchases or otherwise
acquires a controlling interest in a radio station in Station’s Market that is
not licensed by Arbitron for the same Data, Reports and/or services, then
Arbitron may redetermine Station’s Gross Annual Rate based on such occurrence as
described in this Section 11.

In the event Arbitron increases Station’s Gross Annual Rate as a result of an
occurrence as described in this Section, then Arbitron shall amend this
Agreement to permit use of the Data, Reports and/or services by the additional
radio station(s) prompting the increase.

12. Other Arbitron Services and Reports : If, during the Term of this Agreement,
Station orders any Arbitron services or report(s) not licensed through any other
Arbitron agreement, Station hereby agrees that this Agreement shall be
applicable with respect to all such services and/or reports with the same force
and effect as if printed out at length in a separate agreement executed by
Station.

13. Ratings Distortion Activity:

(a) Station agrees that it shall not engage in any activities which are
determined by Arbitron to be ratings distortion. Such prohibited activities may
include, but are not limited to, activities which could:

(i) cause any survey participant to record erroneous listening information in
his or her Arbitron diary; or

(ii) cause any survey participant to utilize an Arbitron diary for a contest or
promotion conducted by Station or its radio station(s).

(b) Station further agrees that Arbitron may delete all estimates of listening
to Station and/or its radio station(s) from any Data, Reports, computer tape
and/or other Arbitron service or method of delivery where, in its judgment it
has deemed that Station or its radio station(s) has engaged in such activities.
Arbitron shall:

(i) first give Station and its radio station(s) notice setting forth what
activities it deems Station and its radio station(s) have engaged in which
allegedly could cause or have caused ratings distortion;

(ii) present evidence to substantiate the allegations set forth in (i) above;
and

(iii) give Station and its radio station(s) reasonable opportunity (in light of
Arbitron’s publication schedule for any Report) to present its position both in
writing and orally.

In the event that Station or its radio station(s) is notified by Arbitron that
allegations of ratings distortion have been made against Station or its radio
station(s), then Station or its radio station(s) shall submit a written response
to Arbitron’s inquiry concerning the allegations within seven (7) days from the
receipt of Arbitron’s notice, which time may be shortened by Arbitron for
reasons relating to the Report publication schedule. Arbitron shall then advise
Station or its radio station(s) of its decision following its receipt of
Station’s or its radio station(s)’ written response or oral presentation. All
such writings shall be addressed and



         
KPER-UNI 10/03 r2
  3               JH  LP
Initials here

 



--------------------------------------------------------------------------------



 



sent to the respective party by facsimile, overnight courier service, or
certified mail with return receipt requested. In the event that estimates of
listening to Station and/or its radio station(s) are deleted from a Report(s)
(and/or other Arbitron services) following the procedure set forth above,
Station and its radio station(s) agree that the only remedy for such deletion
shall be a credit of the License Charge paid by Station for such Report(s) or
other affected services and that in no event shall Arbitron be liable for
special, incidental, consequential or punitive damages or be subject to
injunctive relief with respect to any such deletion of estimates of listening to
Station and/or its radio station(s). In the event that estimates of listening to
Station and/or its radio stations are deleted from a Report pursuant to this
Section, Arbitron agrees that it will give Station and its radio station(s) an
opportunity to submit to Arbitron a written statement (not exceeding 200 words)
of Station’s and/or its radio station(s)’s views concerning its alleged
activities, with such written statement to be published in the Report subject to
such reasonable editing deemed necessary by Arbitron. In addition, Station and
its radio station(s) agree to abide by the Arbitron policies and procedures
governing various special station activities, including, but not limited to,
rating bias.

14. Information to be Provided by Station and Its Radio Station(s): Station and
its radio station(s) agree to provide to Arbitron, within ten (10) days of
receipt of Arbitron’s request, such information which Arbitron deems necessary
for the publication of a Report, including, but not limited to, accurate
descriptions of the following information for Station and its radio station(s):
(a) facilities; (b) broadcast station names; (c) broadcast hours; (d) simulcast
hours; (e) radio frequency; (f) operating power; (g) format; (h) height of
antenna above average terrain; and (i) programming information. Station and its
radio station(s) further understand and agree to notify Arbitron of any changes
to the above-referenced information. Station and its radio station(s) hereby
hold Arbitron harmless and agree to indemnify Arbitron from and against any and
all loss, cost or expense (including reasonable attorneys’ fees) arising out of
any omission or error in information provided, or the failure to provide such
information to Arbitron by Station and its radio station(s) pursuant to this
Section.

15. General:

(a) All notices to either party shall be in writing and shall be directed to the
addresses stated hereafter unless written notice of an address change has been
provided.

(b) This Agreement shall be deemed to be an agreement made under, and to be
construed and governed by, the laws of the State of New York, exclusive of its
choice of law rules. The parties expressly agree that any and all disputes
arising out of or concerning this Agreement or the Arbitron Data or Reports
licensed hereunder shall be litigated and adjudicated exclusively in State
and/or Federal Courts located in either the State of New York or the State of
Maryland, at Arbitron’s option, and each party consents to and submits to both
such jurisdictions.

(c) This Agreement constitutes the entire agreement between the parties
concerning the subject matter hereof, notwithstanding any previous discussions
and understandings; and shall not be deemed to have been



modified in whole or in part except by written instruments signed hereafter by
officers of all of the parties or other persons to whom the parties have
delegated such authority.

(d) Any litigated question regarding the legality, enforceability or validity of
any section or part hereof shall not affect any other section, and if any
section or part hereof is ultimately determined illegal, invalid,
unconstitutional or unenforceable, that section or part hereof shall be severed
from this Agreement and the balance of the Agreement shall thereafter remain in
full force and effect for the remainder of the Term.

(e) In addition to the rights of termination stated elsewhere in this Agreement,
this Agreement, and the license provided hereunder, may be terminated by
Arbitron for any or all of the Data, Reports and/or services in any or all of
the Markets in which they are licensed, for any reason, on thirty (30) days’
written notice to Station. Station agrees that this Agreement shall continue for
the markets and services not named in such notice.

(f) The provisions governing payment of taxes, confidentiality of the Data and
Reports, and confidentiality of respondents shall survive the termination of
this Agreement.

16. Calculation of License Charges:

     
Individual Station Gross Annual Rate:
  Percent:

                 
Station *                
  $*       *    
 
           
Station                     
  $            
 
           
Station                     
  $            
 
           
Station                     
  $            
 
           
Station                     
  $            
 
           
Station                     
  $            
 
           
Station                     
  $            
 
           
Station                     
  $            
 
           
Station                     
  $            
 
           
Station                     
  $            
 
           

         
First Term Year Gross Annual Rate (Combined):
  $       *
 
     
LESS DISCOUNTS (Per Section 3):
       
X Continuous Service (10%):
  $       *
 
     
X Group (at beginning of Term)
       
o 10%    o 7.5%    o 5%    o 2.5%
  $       *
 
     
X Long-Term Discount:
       
[****] % in months 1-12
       
(see Section 3(c) above)
  $       *
 
     
 
  $       *
 
     
FIRST TERM YEAR NET ANNUAL RATE:
  $       *
 
     

Station further understands and agrees that the Net Annual Rate payable during
any Term year subsequent to the first Term year will vary in accordance with an
applicable Group Discount, any other applicable discount, or any adjustment as
specified in Sections 2, 3, 4, 6 and 11 of this Agreement.





--------------------------------------------------------------------------------

AGREED TO:

 
Clear Channel Communications

--------------------------------------------------------------------------------

BROADCASTER (“STATION”)
 
*See Attached Schedule 1

--------------------------------------------------------------------------------

FOR USE ONLY BY STATION(S)
 
200 E Basse Road

--------------------------------------------------------------------------------

ADDRESS

             
San Antonio
  TX     78209  
 
           
CITY
  STATE   ZIP

 
/S/ JOHN HOGAN

--------------------------------------------------------------------------------

BY (AUTHORIZED SIGNATURE)
 
John Hogan

--------------------------------------------------------------------------------

NAME (TYPE OR PRINT NAME OF PERSON SIGNING ABOVE)

     
CEO/Radio Division
  12/20/2004

--------------------------------------------------------------------------------

TITLE
  DATE



--------------------------------------------------------------------------------

ACCEPTED BY:

 
/S/ LAURA PIOSO

--------------------------------------------------------------------------------

CONTRACT MANAGER
 
12/27/04

--------------------------------------------------------------------------------

DATE
 
Arbitron Inc.
9705 Patuxent Woods Drive
Columbia, Maryland 21046-1572
 
*See Attached Schedule 1

         
KPER-UNI 10/03 r2
  4    



--------------------------------------------------------------------------------



 



Exhibit 10.26

ADDENDUM ONE

     This is Addendum One to the “Station License Agreement to Receive and Use
Arbitron Radio Listening Estimates” dated December 27, 2004 between Clear
Channel Communications, Inc. (hereinafter referred to as “Clear Channel”) for
use by its Radio Station(s) listed on Schedule “A” (hereinafter referred to as
“Station(s)”) and Arbitron Inc. (hereinafter referred to as “Arbitron”), for a
Term commencing January 1, 2005 ending December 31, 2008 **(hereinafter referred
to as the “Agreement”) and an Addendum to the “Arbitron Supplementary Services
(“Specials”) License Agreement,” the “Radio Station License Agreement to Receive
and Use the Arbitron Retail Direct Service,” the “License to Receive and Use
Scarborough Reports,” the “Arbitron Network License Agreement to Receive and Use
the Arbitron Radar Service”, the “Arbitron Network License Agreement to Receive
and Use the Arbitron Nationwide Service” and the “License Agreement to Use the
Tapscan Services,” all of the same date above referenced.

The parties agree as follows:

1. This is an overview of the material financial terms of the above referenced
agreements. In the event of any inconsistency, the terms of the separate
documents titled “Addendum” and Schedule ‘A’ to the Arbitron License Agreements
shall control.

2. The services licensed under the above agreements are as follows:

                                                              Subsequent Years’
                    Initial Annual       Percentages of     Services     Term
Period **       Payment *       Annual Increase                          
Radio Market Report Service for Stations, including Radio Market Report,
Maximi$er, Arbitrends, PD Advantage, National Regional Database, Sample
Surcharge, RetailDirect## and Tapscan Software***
      1/1/05 – 12/31/08       $ 54,000,000       [****]% over preceding year’s
fee                        
Replacement contracts for existing services to stations, networks and radio
representative firms, including Radio Market Report, Maximi$er, Arbitrends, PD
Advantage, Scarborough, Radar, Nationwide and National Regional Database
      1/1/05 – 12/31/08       $ 4,500,000       [****]% over preceding year’s
fee                        
Scarborough
      1/1/05 – 12/31/08       $ 3,400,000       [****]% over preceding year’s
fee                      



--------------------------------------------------------------------------------

*   Indicates Initial Annual Payment commencing with start of term period as
indicated. Additional terms relating to the services licensed under the above
agreements, including data access fees, are set forth in a separate document
titled “Addendum” to the above agreements.   **   Certain agreements may extend
to 3/31/09 or 6/30/09 in certain circumstances, including for two book markets.
  ***   Subject to early termination in 2006 under certain circumstances as set
forth in the separate document titled “Addendum” to the above agreements.   ##  
RetailDirect percentage of annual increase is [****]% over preceding year’s
fees; Sample Surcharge percentage of annual increase is generally flat.

